Citation Nr: 0513698	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  01-09 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Evaluation of valvular heart disease with atrial flutter 
(previously rheumatic heart disease), currently evaluated as 
60 percent..



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1948 to May 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued an evaluation of 60 
percent disabling for rheumatic heart disease and denied 
entitlement to individual unemployability.  Before the 
veteran perfected his appeal, a subsequent decision by the RO 
in August 2001 recommended a decrease to a 30 percent 
disability rating for the veteran's rheumatic heart disease.  
A further decision by the RO in November 2001 reduced the 
veteran's evaluation for his rheumatic heart disease to 30 
percent disabling.

The Board remanded this appeal to the RO for further 
development in October 2003.  After the requested development 
was completed the RO restored the evaluation of 60 percent 
disabling for the veteran's valvular heart disease with 
atrial flutter (previously rheumatic heart disease), granted 
entitlement to individual unemployability effective September 
3, 1999, and established basic eligibility to Dependents' 
Educational Assistance effective September 3, 1999.  The 
later two issue are considered full grants and are no longer 
on appeal.


FINDING OF FACT

In September 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that a withdrawal of this appeal for a higher rating was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been meet.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).

In a note received by the Board in September 2004 the veteran 
stated that he accepted the 60 percent rating at that time.  
A second note written on the back of a letter from the VA was 
received in February 2005, in which the veteran stated that 
he wished to cancel his appeal.

The veteran has withdrawn his appeal and therefore there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the veteran's appeal is 
dismissed.


ORDER

The appeal for a rating in excess of 60 percent for valvular 
heart disease is dismissed.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


